Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                          FILED
regarded as precedent or cited before                        Sep 11 2012, 10:37 am
any court except for the purpose of
establishing the defense of res judicata,                           CLERK
                                                                  of the supreme court,
collateral estoppel, or the law of the case.                      court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

VICTORIA L. BAILEY                                 GREGORY F. ZOELLER
Marion County Public Defender Agency               Attorney General of Indiana
Indianapolis, Indiana
                                                   KATHERINE MODESITT COOPER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

J.G.,                                              )
                                                   )
        Appellant-Respondent,                      )
                                                   )
               vs.                                 )        No. 49A02-1201-JV-17
                                                   )
STATE OF INDIANA,                                  )
                                                   )
        Appellee-Petitioner.                       )


        APPEAL FROM THE MARION SUPERIOR COURT, JUVENILE DIVISION
                     The Honorable Marilyn A. Moores, Judge
                     The Honorable Scott Stowers, Magistrate
                         Cause No. 49D09-1105-JD-1361


                                       September 11, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          J.G. appeals the finding that he committed what would be Class D felony receiving

stolen property if committed by an adult.1 As there was sufficient evidence to support his

adjudication, we affirm.

                            FACTS AND PROCEDURAL HISTORY

          On April 19, 2011, A.B. was in the boy’s locker room at Southport Middle School

preparing for baseball practice. A.B. owned a cell phone and placed it in his backpack inside

his locker and went to practice. J.G. entered the locker room and stole the phone. A.B. and

his father tracked the cell phone’s usage and determined someone was using the cell phone to

make calls and search the Internet. J.G. took the cell phone to J.W.’s house and he left it

with J.W., who took it to school the next morning and hid it in the bathroom.

          On May 26, 2011, the State alleged J.G. was a delinquent child for committing theft2

and for receiving stolen property, each of which is an act that would be a Class D felony if

committed by an adult. The juvenile court entered a true finding as to receiving stolen

property, but not theft, and adjudicated J.G. a delinquent. The court ordered J.G. to serve six

months probation and to complete forty hours of community service.

                                DISCUSSION AND DECISION

          J.G. challenges the sufficiency of the evidence supporting his adjudication. When the

State seeks to have a juvenile adjudicated a delinquent for committing an act that would be a

crime if committed by an adult, the State must prove every element of that crime beyond a


1
    Ind. Code § 35-43-4-2(b).
2
    Ind. Code § 35-43-4-2(a).

                                                2
reasonable doubt. A.E.B v. State, 756 N.E.2d 536, 540 (Ind. Ct. App. 2001). When

reviewing the sufficiency of the evidence supporting a juvenile adjudication, we neither

reweigh the evidence nor judge the credibility of the witnesses. Id. We consider only “the

evidence of probative value and the reasonable inferences that support the determination.”

Id.

        The State had to prove J.G knowingly or intentionally received, retained or disposed

of the property of another person, which property had been the subject of theft. Ind. Code §

35-43-4-2(b). In addition to proving the elements of the crime, the State must also prove

beyond a reasonable doubt that the person knew the property was stolen. Fortson v. State

919 N.E.2d 1136, 1139 (Ind. 2010). “Knowledge that the property is stolen may be inferred

from the circumstances surrounding the possession.” Id.

        The State provided sufficient evidence J.G. knew the phone was stolen.3 Possession

of recently stolen property when joined with evasive or false statements or an unusual

manner of acquisition may be sufficient evidence of knowledge that the property was stolen.

Purifoy v. State, 821 N.E.2d 409, 414 (Ind. Ct. App. 2005), trans. denied. J.G. admitted he

was in the locker room where A.B. stored his cell phone. When questioned by school

administrators, J.G. said he found the cell phone in the locker room. He did not turn the cell

phone over to any of the coaches present, and he used the cell phone later in the day before



3
 J.G., relying on Kribs v. State, 917 N.E.2d 1249, 1251 (Ind. Ct. App. 2009), argues the facts summarized by
the court when entering its adjudication demonstrate the evidence was insufficient to support the adjudication.
We disagree. In Kribs, the trial court explicitly stated it did not believe Kribs had the requisite knowledge to
commit the offense. Id. In contrast, herein, the juvenile court made no statement that directly contradicted an
element of the offense for which J.G. was found delinquent.
                                                       3
leaving it at J.W.’s house. Based on the evidence, the trial court could find beyond a

reasonable doubt that J.G. knowingly received, retained or disposed of stolen property.

Therefore, we affirm his adjudication.

      Affirmed.

NAJAM, J., and CRONE, J., concur.




                                          4